     Case 2:18-cv-00313-KJM-KJN Document 45 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DANIEL ARZAGA,                                   No. 2:18-cv-0313 KJM KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       E. SANTIAGO, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner, appears pro se with a civil rights complaint under 42 U.S.C.

18   § 1983. Plaintiff paid the filing fee. This action proceeds on plaintiff’s amended complaint

19   alleging Eighth Amendment claims against defendants E. Santiago, Gisler (sued as “G. Donna”),

20   Haluik, A. Victoriano, and S. Pak pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1915A(b). (ECF

21   No. 16.) On May 29, 2020, defendants Gisler and Pak filed a motion to opt out of the post-

22   screening ADR project.1 After reviewing the motion, the court finds good cause to grant

23   defendants’ motion.

24            Accordingly, IT IS HEREBY ORDERED that:

25            1. Defendants’ motion to opt out (ECF No. 44) is granted and the stay of this action is

26   lifted; and

27

28   1
         Service of process on the remaining defendants remains outstanding.
                                                       1
     Case 2:18-cv-00313-KJM-KJN Document 45 Filed 06/02/20 Page 2 of 2

 1             2. By separate order, the court will set a schedule for this case.

 2   Dated: June 2, 2020
 3

 4   /arza0313.optout

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
